DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment/Arguments
The amendment, filed 04/06/2021, has been entered. Claims 5-8 are added. Claims 1-8 are pending. The previous objection to the abstract is withdrawn due to amendment (also see “Examiner’s Amendment/Comment” below). The previous 112b rejections of claims 2-4 are withdrawn due to amendment. Applicant’s arguments regarding claims 1-8 have been fully considered and are persuasive. Specifically, applicant’s arguments regarding the newly added limitations of claim 1 are persuasive.

EXAMINER’S AMENDMENT / COMMENT
Applicant filed a substitute abstract on 04/06/2021; however, it appears that this may not have been entered since the record of the application merely shows it as the final page of “Applicant Arguments/Remarks Made in an Amendment” (doc code REM). The following examiner’s amendment ensures that the abstract, filed 04/06/2021, is entered. Since the examiner’s amendment uses the language of “[r]eplaced the abstract in its entirety with”, it is proper regardless of whether the abstract filed 04/06/2021 was already entered or not.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kiri Sharon on 04/09/2021.
The application has been amended as follows: 
Abstract: Replaced the abstract in its entirety with: 
--	A thermal humidity measuring device includes first and second heating elements, and is capable of obtaining a plurality of measurement values (measured values) by effectively utilizing each of the heating elements, which includes measuring humidity by the first heating element. A thermal humidity measuring device includes a first bridge circuit that includes a first heating element that senses humidity, and a second bridge circuit that includes a second heating element that heats air around the first heating element. In the thermal humidity measuring device, a first output signal is extracted from the first bridge circuit, and the humidity is sensed. A second output signal is extracted from the second bridge circuit, and the second output signal includes information relating to at least any one of pressure, an air flow rate, and air temperature.--.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a thermal humidity measuring device, wherein the first output signal is obtained by inputting a first voltage signal to an output adjusting circuit, the first voltage signal being determined at a first connecting point between the first heating element and a fixed resistor, and wherein the output adjusting circuit is connected to the first bridge circuit and configured to adjust a variation in a second voltage signal, the second voltage signal being determined at a second connecting point between the first heating element and the fixed resistor, in conjunction with the remaining claim limitations.
Regarding claims 2-8: These claims are allowable due to at least their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856